UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7518


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD DEMETRIOUS THOMAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:06-cr-00405-DKC-1)


Submitted: January 31, 2022                                       Decided: April 5, 2022


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Ronald Demetrious Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Demetrious Thomas appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Because the district court relied on

an erroneous factual premise, we vacate and remand.

       We review for abuse of discretion the district court’s denial of a compassionate

release motion. United States v. High, 997 F.3d 181, 185 (4th Cir. 2021). “A district court

abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law.” United States v. Jenkins, 22 F.4th 162, 167

(4th Cir. 2021) (internal quotation marks omitted).       In order to grant a motion for

compassionate release, a district court must find (1) that extraordinary and compelling

reasons warrant a sentence reduction, and (2) that a sentence reduction is justified under

the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C. § 3582(c)(1)(A)(i).

       In 2007, Thomas pleaded guilty to distributing 50 grams or more of cocaine base.

Because Thomas had two prior felony convictions for controlled substance offenses, the

district court designated him a career offender, substantially increasing his advisory

Sentencing Guidelines range. The court then imposed a within-Guidelines-range sentence

of 400 months’ imprisonment—a term later reduced in 2019 to 300 months pursuant to

Thomas’ successful 18 U.S.C. § 3582(c)(1)(B) motion for relief under Section 404 of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

       In the instant pro se motion for compassionate release, Thomas asserted that, based

on United States v. Norman, 935 F.3d 232, 239 (4th Cir. 2019) (holding that 21 U.S.C.

                                             2
§ 846 drug conspiracy conviction is not categorically a controlled substance offense for

purposes of U.S. Sentencing Guidelines Manual § 4B1.2(b)), he no longer qualified as a

career offender. In summarily rejecting this argument, the district court stated that “[t]he

changing sentencing landscape has been considered in earlier proceedings.” Indeed, in

granting Thomas’ § 3582(c)(1)(B) motion in 2019, the court necessarily considered the

reduced statutory penalties for cocaine base offenses. But Thomas’ career offender

challenge is not based on this “changing sentencing landscape”; rather, Thomas is making

a separate and distinct argument premised on the alleged invalidity of one of his career

offender predicates. Because the district court incorrectly indicated that it had previously

considered Thomas’ argument—which, we note, appears not to be frivolous, as it

implicates one of the § 3553(a) factors that a court may weigh when deciding a

compassionate release motion, see 18 U.S.C. § 3553(a)(4) (instructing court to consider

applicable Guidelines range)—we conclude that the court abused its discretion.

       Seeking to avoid this outcome, the Government faults Thomas for suggesting that

United States v. Chambers, 956 F.3d 667, 672-74 (4th Cir. 2020)—which requires district

courts to recalculate the Guidelines when deciding Section 404 motions—should apply

here. We agree that Chambers has not been extended to the compassionate release context

and, moreover, that resolving a sentence reduction motion does not require a plenary

resentencing proceeding. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018).

But the Government ignores Thomas’ broader complaint concerning the district court’s

failure to consider his precise career offender argument. And, critically, this latter claim

goes to the heart of the district court’s procedural obligations—i.e., that “the district court

                                              3
set forth enough to satisfy this court that it has considered the parties’ arguments and has a

reasoned basis for exercising its own legal decisionmaking authority, so as to allow for

meaningful appellate review.” Jenkins, 22 F.4th at 171 (cleaned up). Thus, we reject the

Government’s narrow reading of Thomas’ argument on appeal.

       Next, the Government insists that the district court did, in fact, consider a nearly

identical career offender claim when it denied a prior compassionate release motion that

Thomas had filed through counsel. On the contrary, Thomas’ counseled motion asserted

that, as a nonviolent career offender, he should not be punished as harshly as career

offenders with violent criminal histories. This appeal to equity is vastly different from the

argument Thomas raised in his pro se motion, where he averred that, as a matter of law, he

no longer qualifies as a career offender.

       Finally, the Government contends that, broadly speaking, the district court provided

a sentencing explanation that “was more expansive and thorough” than other explanations

that this court has upheld. The problem, however, is that there was a flaw in the foundation

of the district court’s explanation. So even if, on the surface, the court’s explanation was

sufficient, the sheer length of its opinion could not cure the underlying error.

       Accordingly, we vacate the district court’s order and remand for further

proceedings. * We deny as moot Thomas’ motion to extend the deadline for filing an



       *
        Whether Thomas remains a career offender is a question we leave for the district
court to decide in the first instance. And even if Thomas prevails on this point, we
emphasize that the court still retains discretion to determine both whether Thomas has
presented an extraordinary and compelling basis for relief and, if so, whether the absence

                                              4
informal reply brief.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                           VACATED AND REMANDED




of the career offender enhancement affects the court’s assessment of the § 3553(a) factors.
By this disposition, we express no opinion on the merits of these issues.

                                            5